Citation Nr: 0005150	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  He died on March [redacted], 1997.  The appellant is 
the surviving spouse of the deceased veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

Competent evidence has been submitted linking the veteran's 
cause of death to a service-connected disability.  


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
disabilities contributed to, and hastened, his death.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1999).  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (well 
grounded claim is plausible, meritorious on its own or 
capable of substantiation, and justified as being plausible 
by a fair and impartial individual).  

In a December 1997 statement, a private physician, Jacquelyn 
Vander Wall, M.D., opined that the veteran's service-
connected disability was a strong contribution to his death.  
It was her opinion that the severity of his service-connected 
disabilities hastened his death because of the 
immobilization, poor pulmonary toilet and recurrent pulmonary 
infections that his disability promoted.  Also, his chronic 
pain and need for analgesia contributed to further 
suppressing his pulmonary status, as did his poor general 
health and nutritional status due to the impact of these 
service-connected disabilities.  In light of this statement, 
the Board finds that the claim for entitlement to service 
connection for the cause of the veteran's death is well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.312 
(1999).  

Because the claim is well grounded, VA has an obligation to 
assist the appellant in further development of her claim.  
38 U.S.C.A. § 5107(a); Murphy, supra.  Action pursuant to 
this duty is addressed in the REMAND portion of this decision 
which follows.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  


REMAND

Additional development will be necessary to comply with the 
law, regulations and precedent decisions of the United States 
Court of Veterans Appeals.  


Specifically, it is noted that the certificate of death 
reflects that the cause of the veteran's death was chronic 
obstructive pulmonary disease (COPD).  This certificate was 
signed by Jacquelyn Vander Wall, M.D.  At the time his death, 
service connection was in effect for degenerative disc 
disease (DDD) of the lumbar spine and for degenerative joint 
disease (DJD), DDD, of the cervical spine, and ischiorectal 
abscess, hemorrhoid tags, and mild stricture of the rectum.  
A combined 80 percent rating was in effect.  

In a December 1997 statement, Dr. Vander Wall reported that 
she disagreed with the RO's determination that the veteran's 
death was not related to a service-connected disability.  She 
stated that she had provided primary medical care to the 
veteran since November 1994 until his death.  She opined that 
the veteran's service-connected disability was a strong 
contribution to his death.  While she acknowledged that he 
died of COPD, she indicated that she was his primary care 
physician.  She added that he was bed bound for the last 
several weeks of his life because of his service-connected 
lumbar and cervical spine disorders and rectal disability.  
It was her opinion that the severity of his service-connected 
disabilities hastened his death because of the 
immobilization, poor pulmonary toilet and recurrent pulmonary 
infections that his disability promoted.  Also, his chronic 
pain and need for analgesia contributed to further 
suppressing his pulmonary status, as did his poor general 
health and nutritional status due to the impact of these 
service-connected disabilities.  There is a contrary medical 
opinion of record.  

Dr. Vander Wall's actual treatment records are not now part 
of the claims folder and it is not shown that the RO ever 
attempted to obtain these reports.  As additional records 
presumably exist concerning the veteran's treatment from 1994 
until his death in 1997 that would shed material light on the 
important factual questions in this matter and that would be 
relevant in assessing the probative value of the medical 
opinions of record, the Board finds that the RO should obtain 
such records and associate them with the claims file.  



In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain all of the 
medical records relating to the veteran's 
treatment from Jacquelyn Vander Wall, 
M.D., from the onset of his treatment by 
her in November 1994 until his death in 
March 1997.  These records should be 
associated with the claims folder.  If 
such records are not available, it should 
be so certified.  

2.  The RO should then review the claim.  
If it remains denied, the appellant and 
her representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



